Citation Nr: 1031253	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  10-24 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disorder and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from October 1953 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from September and November 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that declined to reopen the previously 
denied claim for service connection for a left knee disorder.

This decision addresses only whether the evidence submitted is 
new and material. Because the claim is reopened, and development 
not yet complete, the remainder of the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
Veteran of any further action that is required on his part.


FINDINGS OF FACT

1  A June 1977 rating decision denied the issue of entitlement to 
service connection for left knee disorder on the basis that the 
evidence did not show a left knee injury at separation and the 
Veteran did not have a chronic post service residual knee 
disability due to service.  He did not perfect an appeal.

2.  The evidence associated with the claims file since the June 
1977 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a left knee disorder injury.





CONCLUSIONS OF LAW

1.  The June 1977 rating decision that denied the claim of 
entitlement to service connection for a left knee disorder is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the June 1977 RO decision is new 
and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009), VA has certain obligations to notify and assist the 
appellant.  Given that this decision reopens the claim of 
entitlement to service connection for a left knee disorder and 
then remands the appeal, an exhaustive analysis of VA's attempt 
to comply with these statutes is not in order.

II. New and Material Evidence

A June 1977 rating decision denied the issue of entitlement to 
service connection for a left knee disorder finding that there 
was no evidence that the Veteran had a post service chronic 
residual knee disability due to service.  The Veteran did not 
appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character 
will not serve as a basis for reconsideration of a previous 
decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998), stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete picture of 
the circumstances surrounding the origin of a Veteran 's injury 
or disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Id. at 1363.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

An application to reopen the appellant's claim was received in 
June 2009.  The evidence added to the record since the June 1977 
rating decision includes VA and private medical records and 
statements, dated from 2005 to 2009, and written statements from 
the Veteran in support of his claim.  Amongst these is a 
September 26, 2007 private medical record which notes the 
Veteran's report of long history of left knee problems that he 
believed began in 1954 while playing softball.  The September 
2007 examination revealed, in pertinent part, degenerative joint 
disease at the left knee.  An October 2007 private medical record 
indicates that the Veteran recently underwent left knee total 
arthroplasty.

Also added to the record is a September 10, 2009 orthopedic 
record from D.D., M.D., indicating that the Veteran gave a 
history of playing softball in 1954 when he slid home and twisted 
his left knee.  It was noted that the Veteran was treated with 
physical therapy in Puerto Rico, out of duty for approximately 
one month, and then returned to duty and did fairly well with 
mild symtoms until the 1970s when he required physical therapy.  
Further, Dr. D.D. also noted that the Veteran's right knee 
displayed degenerative joint disease with x-ray findings very 
similar to his left knee.  

The evidence added to the record since the June 1977 RO decision 
is new, it tends to relate to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Since the previous denial was 
premised, in part, on a finding that there was no evidence that 
the Veteran had a post service chronic residual disability due to 
service, the private medical records, reflecting diagnoses of 
degenerative joint disease of the left knee, along with the 
Veteran's statements, relates to an unestablished fact necessary 
to substantiate the claim.  Thus, new and material evidence has 
been submitted.  The issue of entitlement to service connection 
for a left knee disorder is reopened.

Adjudication of the claim does not end with a finding that new 
and material evidence has been submitted, nor is a grant of 
service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant' s 
claim for benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A.  As noted below, the Board is requesting 
additional development with respect to the underlying claim for 
service connection for a left knee disorder, and will issue a 
final decision once that development is complete, if the case is 
ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left knee disorder is 
reopened.


REMAND

The Veteran seeks service connection for a left knee disorder.  
In written statements in support of his claim, and records from 
his treating physician, it was indicated that he injured his left 
knee in September 1954 during a softball game at Fort Baker, 
California, when he slid home and twisted the knee.  In his June 
2009 claim, he said that was treated at the Fort Baker 
hospital/clinic and also received physical therapy treatment at 
Fort Brooke, Puerto Rico.  He indicated that he was out of duty 
for a month but returned to full duty without any difficulties.  

Further, after service, the Veteran told Dr. D.D. that he had 
mild symtoms until the 1970s when he had physical therapy.  As 
noted, a total left knee arthroplasty was performed in 2007.  The 
September 2009 record from Dr. D.D. reflects that the Veteran had 
degenerative joint disease in both knees.  But, Dr. D.D. stated 
that there was "really no way that [he] can say that the 
[Veteran's] injury in 1954 precipitated an event 53 years later 
resulting in a total knee [replacement], especially in light of 
the fact that [the Veteran] has fairly severe degenerative joint 
disease in the [right] knee and ...never had any surgery that would 
explain the onset of the arthritis of his knee". 

A review of the record reveals that most of the Veteran's service 
treatment records were evidently destroyed in a fire.  A 
September 2009 RO memorandum regarding the unavailability of 
complete service treatment records indicates that, in an April 
1977 response to the RO's request for the Veteran's records, the 
National Archives and Records Administration (NPRC) advised that 
the records were likely destroyed in a fire.  

However, the claims file does include the Veteran's September 
1955 separation examination report that is negative for any 
abnormal findings relating to a left knee disorder.  In a July 
2010 written statement, the Veteran's representative noted that 
"[i]n 1988, some records of veterans' hospital admissions 
records were discovered at the Surgeon General's Office 
(SGO)...that include treatment from 1950-1954" and requested that 
the Board request SGO extracts pertaining to the Veteran.  

The Board agrees that a request for all secondary sources of 
service medical treatment records such as SGO reports and any 
actual surgical/clinical records from the military base(es) at 
which the Veteran was stationed during his enlistment should be 
made.

A post service April 1977 VA examination report reflects the 
Veteran's reported history of left knee injury in service but is 
not referable to a diagnosed left knee disorder.  However, the 
Veteran has submitted statements to the effect that he has a left 
knee disability due to a left knee injury during service and that 
it has gradually progressed in severity since that time.  As 
noted, the more recent private medical records document that he 
has degenerative joint disease of the left knee and underwent a 
total knee replacement in 2007.  While the Veteran is not 
competent to provide an opinion as to a diagnosis of a left knee 
disability, his statements as to the presence of knee pain, 
instability, and swelling are evidence in support of the claim.

The Board acknowledges that, in cases where the Veteran's service 
treatment records are unavailable through no fault of his own, 
there is a "heightened duty" to assist him in the development of 
the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty 
includes providing a medical examination if review of the 
evidence of record determines that such examination is necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4) (2009). Under the 
Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to 
provide a medical examination and/or get a medical opinion when 
the record contains competent evidence that the claimant has a 
current disability; the record indicates that the disability, or 
signs and symptoms of disability, may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 
2002 & Supp. 2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Here, VA is obliged to provide a medical examination because, 
although there is evidence that he currently has a diagnosed left 
knee disorder and he has reported knee injury during service, a 
medical opinion regarding the etiology of his knee disorder is 
necessary to make a determination in this case

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Contact the NPRC, and directly contact 
Fort Baker, California, Fort Brooke, 
Puerto Rico, and any other appropriate 
secondary source of service medical 
treatment records to specifically include 
the Office of the Surgeon General, and 
request all records, including morning 
reports, regarding the Veteran's treatment 
from September 1 to October 31, 1954 and 
from November 1 to December 31, 1954.  If 
any records are unavailable, a memorandum 
detailing the efforts to obtain the 
records should be placed in the claims 
file and the Veteran and his 
representative so notified.

2.	Schedule the Veteran for a VA examination, 
performed by a physician (preferably an 
orthopedist, if available) to determine 
the etiology of any left knee disorder 
found to be present.  A complete history 
of the claimed disorder should be obtained 
from the Veteran.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail; a 
diagnosis should be provided for any right 
knee disability identified. The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Based upon review 
of the claims file, examination of the 
Veteran, and sound medical principles, the 
examiner is requested to respond to the 
following:

a.	The examiner should identify any 
currently present left knee 
disorder(s).

b.	Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any current left 
knee disorder is related to the 
Veteran's active duty complaints (of 
a soft ball injury), or is such a 
relationship is unlikely (i.e., less 
than a 50-50 probability)?

c.		A rationale should be provided for 
all opinions expressed.  In rendering 
an opinion, the physician-examiner is 
particularly requested to address the 
statement rendered by private 
physician Dr. David Dore on September 
10, 2009 (to the effect that there 
was no way that the physician can say 
that the Veteran's 1954 injury 
precipitated an event 53 years later 
that resulted in a total knee 
replacement, particularly given that 
he had fairly severe degenerative 
joint disease in the contra lateral 
knee and never had any surgery that 
would explain the onset of the 
arthritis of the knee.)

NOTE: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

3.	The AMC should review the medical opinion 
obtained to ensure that the Board's remand 
directives were accomplished.  If any 
questions posed were not answered, return 
the case to the examiner.

4.	Thereafter, the RO/AMC should adjudicate 
the Veteran's claim for service connection 
for a left knee disorder on a de novo 
basis.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the May 2010 statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


